DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 07/05/2022 have been entered. Applicant amendments overcome the previous claim objections set forth in the Office Action mailed 04/05/2022. The claim objections are withdrawn. Applicant amendments to claim 1 overcome the previous 112(b) rejection set forth in the Office Action mailed 04/05/2022. The previous 112(b) rejection on claim 1 is withdrawn, however Applicant amendments raise new issues, see 112(b) rejection section below. Applicant amendments do not overcome the previous 112(b) rejections regarding claim 4, see 112(b) section below. 

Status of Claims
	Claims 1-8 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it has been amended such that now “wherein the high speed screening analysis system is manufactured by applying a temperature of 150 °C for 50 seconds to a disk-shaped wax-patterned paper produced by the patterning of wax on the hydrophilic disc-shaped material” It is unclear what the “disk-shaped wax-patterned paper” and “the hydrophilic disc-shaped material” are. Are they both the same as the plate-shaped material? Or are they different? It is suggested to amend the claim such that it clarifies that the disk-shaped patterned paper, hydrophilic disc-shaped material, and plate-shaped material are the same material and not multiple different materials. This will make clear that there is only one material being claimed. Another potential amendment could involve defining that the plate-shaped material is disk shaped and made of a hydrophilic paper.
Further, the plate-shaped material from line 11 is described as being coated with a hydrophobic wax. Then on lines 14-16 it describes a disk-shaped wax-patterned paper produced by the patterning of wax on the hydrophilic disc-shaped material. If the plate-shaped material is the same as the disc-shaped material, it is unclear how it became hydrophilic. 
For examination, it will be interpreted that the plate-shaped material is the same as the disc-shaped material and the hydrophilic disc-shaped material. 
It is also noted that claim 4 recites that the system is manufactured by patterning wax on a hydrophilic disc-shaped material, claim 5 states that the hydrophilic disc-shaped material is paper, and claims 7-8 recite a plate-shaped material, which should be taken into consideration when amending claim 1 such that the language is consistent throughout. 
Claims 2-8 are rejected by virtue of being dependent on a rejected claim. 
Regarding claim 4, line 8 recites “an edge of the hydrophilic disc-shaped material forms an absorbing part”. This is unclear because claim 1 on lines 9-10 recite “an absorbing part connected with the reactant-coating parts and configured to absorb remaining sample after reaction in the reactant-coating parts”. Is the absorbing part of claim 4 the same or different from the absorbing part in claim 1? 
From the instant specification and Figures 1a-1b, it is understood that there is only one absorbing part 140 that is seen on the edge of the disc. 
For examination, as claim 4 appears to be further describing the manufacturing method and positions of the components listed in claim 1, it will be interpreted that the absorbing part from claim 1 and claim 4 are the same.
It is suggested to amend claim 4 such that it recites “an edge of the hydrophilic disc-shaped material forms the absorbing part” to make clear that the absorbing part of claim 4 is the absorbing part described in claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US-2015/0367341-A1) in view of Govindasamy (WO-2015/181790-A1) and Cooney (US-2014/0287954-A1).
Regarding claim 1, Zhou teaches a high speed screening analysis system (chemical assay device 100) for reaction optimization ([0043], Figure 1), comprising: 
a sample injection part (deposit site 154) configured to receive a sample ([0043], Figure 1); 
a plurality of reactant-coating parts (reaction sites 158 and 168) disposed radially around the sample injection part (154) and coated with a substance capable of reacting with the sample ([0043], Figure 1);
	[0043] states that the fluid sample is placed in the deposit site 154 that is formed in the center of a radial array of fluid channels 116 and reaction sites 158. Further [0043] states that there are chemical reagents embedded at the reaction sites that can react with the fluid to change the color of the substrate, with reaction sites including different chemical reagents to enable the single chemical assay device 100 (high speed screening analysis system) to perform multiple assays for a single fluid sample.  
a plurality of injecting micro channels (fluid channel 116) connecting the sample injection part (154) and the plurality of reactant-coating parts (158), each of the injecting micro channels (116) being connected with each of the reactant-coating parts (158 and 168) ([0043], Figure 1); 
a plate-shaped material (substrate 104) which is coated with a hydrophobic wax except for the sample injection part (154), the reactant-coating parts (158, 168), the injecting micro channels (116) ([0043], Figure 1).
	[0020] states that there is a printer that is configured to deposit a melted wax onto a porous substrate (plate-shaped material) such as paper. [0029] has hydrophobic barrier walls 108 and 112 that form the channel 116 (injecting micro channels) and other fluidic structures.  The hydrophobic barrier walls 108 and 112 may be wax, and that these barriers will coat the substrate (plate-shaped material) except for the deposit site 154 (sample injection part), the reaction sites 158 and 168 (reactant-coating parts), or the fluid channels 116 (injecting micro channels) as the wax defines these areas and is not seen within the areas. 
wherein the high speed screening analysis system is manufactured by applying a temperature of 150 °C for 50 seconds to a disk-shaped wax-patterned paper produced by the patterning of wax on the hydrophilic disc-shaped material.
It is stated by [0021] of Zhou states that the hydrophilic substrate is paper, such as filter paper, cellulose filter paper, or chromatography paper. 
[0020] of Zhou states that a printer is configured to deposit a melted wax on a porous substrate such as paper, where the printer may apply a temperature gradient and pressure to spread the hydrophobic material.  
Note: recitation of “the high speed screening analysis system is manufactured by applying a temperature of 150 °C for 50 seconds to a disk-shaped wax-patterned paper produced by the patterning of wax on the hydrophilic disc-shaped material” is a product by process limitation. As the prior art discloses a paper substrate patterned with wax that appears to be identical to the claimed product, the prior art meets the limitations of the claim, see MPEP 2113.
Further, recitation that the hydrophilic material is disc shaped is a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B.
Zhou does not teach an absorbing part connected with the reactant-coating parts and configured to absorb remaining sample after reaction in the reactant-coating parts, 
In the analogous art of paper based microfluidic devices, Govindasamy teaches a paper substrate with a microfluidic conduit defined by a hydrophobic barrier on the paper substrate (Govindasamy; page 6 paragraph 3). 
Specifically, Govindasamy teaches a paper based microfluidic device where there is a sample inlet, conjugate zone, test spot, control spot, and wick that are defined by hydrophobic wax barriers (Govindasamy; page 55 paragraph 1, Figure 7). It is seen in Figure 7 that there is a channel between the wick and control spot. 
Further, in the same problem solving area of wicking fluid through a microfluidic device, Cooney teaches a waste chamber with an absorbent (Cooney; [0056], Figures 1A-1B). 
Specifically, Cooney teaches where a microarray assembly has a funnel shaped array chamber 110 that opens into a waste chamber 120 with an absorbent 122 (Cooney; [0056], Figures 1A-1B). It is understood from Figure 1B that the absorbent 122 is placed on top of the substrate 150. 
It would have been obvious to one skilled in the art to modify the chemical assay device of Zhou such that it has a wicking section as taught by Govindasamy, where the wicking section comprises a pad on top of the substrate as taught by Cooney because it is taught by Govindasamy that as the sample is continuously wicked through the device even after the test and control signals have formed, the wicking serves as a washing mechanism that removes free conjugate and enables easier visualization of the test signals (Govindasamy; page 55 paragraph 1). 
Regarding claim 2, modified Zhou teaches the high speed screening analysis system for reaction optimization according to claim 1. Modified Zhou further teaches a plurality of discharging micro channels connecting the plurality of reactant-coating parts and the absorbing part, each of the discharging micro channels being connected with each of the reactant-coating parts.
It is seen in Figure 1 of Zhou that there are channels 116 (injecting micro channels) extending from the deposit site 154 (sample injection part) that lead to reaction sites 158 and 168 (reactant-coating parts). Zhou has been modified with Govindasamy and Cooney. It is seen in Figure 7 of Govindasamy that the wick is connected to the control spot, and that there is a channel between them. 
Modified Zhou has the channels and wicking section of Govindasamy, where the wicking section of Govindasamy is a pad on top of the substrate as taught by Cooney. When referencing the wick, it is the modified wick taught by Govindasamy and Cooney. 
It is understood that Zhou will now similarly have channels connected to wicks connected to each of the reaction sites 158 and 168. As such, there will be a discharging micro channel that leads from the reaction site to the wick. 
Regarding claim 4, modified Zhou teaches the high speed screening analysis system for reaction optimization according to claim 1. Modified Zhou further teaches wherein the high speed screening analysis system is manufactured by patterning of wax on a hydrophilic disc-shaped material, 
the sample injection part is located at a center of the hydrophilic disc-shaped material, 
each of the injecting micro channel, the reactant-coating part and the discharging micro channel is disposed radially around the sample injection part, and 
an edge of the hydrophilic disc-shaped material forms an absorbing part.
	It is seen in Figure 1 of Zhou that the hydrophilic substrate 104 is patterned with fluid barrier walls 108 and 112, with the deposit site 154 (sample injection part) located in the center, with the channels 116 (injecting micro channels) and reaction sites 158 and 168 (reactant-coating parts) disposed radially around the deposit site 154 (sample injection part). 
	Zhou has been modified by Govindasamy and Cooney to have a channel and wick connected to each of the reaction sites, and those will therefore be disposed radially around the deposit site of Zhou as well. 
	It is further understood that the wick of modified Zhou will be at the edge of the substrate. 
	Recitation that the hydrophilic material is disc shaped is a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B. 
Regarding claim 5, modified Zhou teaches the high speed screening analysis system for reaction optimization according to claim 4. Modified Zhou further teaches wherein 
the hydrophilic disc-shaped material is paper.
It is stated by [0021] of Zhou states that the hydrophilic substrate is paper, such as filter paper, cellulose filter paper, or chromatography paper. 
Recitation that the hydrophilic material is disc shaped is a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B.
Regarding claim 8, modified Zhou teaches the high speed screening analysis system for reaction optimization according to claim 1. Modified Zhou further teaches wherein the absorbing part comprises a sample absorbing pad in which the sample is absorbed, 
the sample absorbing pad is coupled to protrude from a surface of the plate-shaped material, and 
the sample absorbing pad is made of the same material as the plate-shaped material.
	Zhou has been modified to have the wick as taught by Govindasamy, where the wick will be the absorbent as taught by Cooney. It is therefore understood that the wick will be coupled to the surface of the substrate of Zhou, and that it will protrude from the surface of the substrate. It is stated by page 55 paragraph 1 of Govindasamy that the device is a paper based microfluidic device that is patterned with hydrophobic wax, and it is therefore understood that the wick is made of the same material as the substrate. It is further stated by [0047] of Cooney that the absorbent can be made of natural cellulose fibers of pulp, specifically that the absorbent is a cellulose paper. It is understood that therefore the wick will be made of the same material of the substrate of Zhou as Zhou teaches that its substrate is paper, more specifically filter paper, cellulose filter paper, or chromatography paper (Zhou; [0021]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US-2015/0367341-A1), Govindasamy (WO-2015/181790-A1), and Cooney (US-2014/0287954-A1), and in further view of translated Cheon (KR-2017/027366-A). 
Regarding claim 3, modified Zhou teaches the high speed screening analysis system for reaction optimization according to claim 2. Modified Zhou does teach where a hydrophilic substrate such as paper is patterned with a hydrophobic material such as wax using a printer (Zhou; [0002], [0005], [0020]). However modified Zhou does not teach wherein each of the injecting micro channels and the discharging micro channels has a micropillar structure, and wherein the micropillar structure is comprised of dots patterned with wax and having a regular arrangement.
In the analogous art of a device for the simultaneous multi-component analysis that has a plurality of channels, Cheon teaches a porous substrate with a barrier (Cheon; [0001], [0013], [0017]).
Specifically, Cheon teaches a paper substrate 10 that has a barrier 20 that forms a plurality of channels 30 through which developing solution moves, where at the end of each channel 30 there is a sample S capable of analyzing the components of the developing solution (Cheon; [0025], [0029], [0033]). In each channel 30, there is a velocity adjusting unit 40 that regulates the development speed, i.e., the movement speed, of the developing solution along each channel 30 (Cheon; [0048]). [0051] states that the speed regulator is made of a material that does not absorb the developing solution, similar to the barrier 20, and is made of a hydrophobic material. It is understood that these speed regulators are micropillars. 
It would have been obvious to one skilled in the art to modify the channels of modified Zhou such that they have the speed regulators as taught by Cheon because Cheon teaches that the speed regulator is a resistor against the developing liquid and increases the moving path of the developing liquid to slow the moving speed (Cheon; [0054]).   
It is understood that the speed regulator structures of Cheon may similarly deposited on the substrate of modified Zhou by using a printer that prints a hydrophobic material such as wax (Zhou; [0020]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US-2015/0367341-A1), Govindasamy (WO-2015/181790-A1), and Cooney (US-2014/0287954-A1), and in further view of Rupp (US-2003/0203495-A1). 
Regarding claim 6, modified Zhou teaches the high speed screening analysis system for reaction optimization according to claim 1. While Zhou does teach chemical reagents at the reaction sites that produce a color change based on the chemical composition of the fluid, where one example is a reagent that tests for protein or glucose levels (Zhou; [0043], [0046]). However it is understood that these reagents are not explicitly stated to detect with the various metals listed in claim 6. 
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents on a sample from a patient (Rupp; [0002], ]0011]). 
Specifically, Rupp teaches where suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyrdylazo)-2-naphthol) (see Table 1). It is stated on page 14 of the instant specification that Figure 3 shows a high speed screening analysis system 100 that has their reactant-coating parts coated with twelve kinds of organic ligands listed, which include the ones taught by Rupp. Further, Table 1 of Rupp shows a variety of chemicals that can react with nickel, copper, iron, zinc, mercury, lead, chromium, cadmium, cobalt, manganese, silver, and arsenic. 
It would have been obvious to one skilled in the art to modify the reaction sites of modified Zhou such that they include the reagents as taught by Rupp because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body, and that the listed reagents listed are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US-2015/0367341-A1), Govindasamy (WO-2015/181790-A1), and Cooney (US-2014/0287954-A1), and in further view of Hong (US-2016/0051980-A1). 
Regarding claim 7, modified Zhou teaches the high speed screening analysis system for reaction optimization according to claim 1. Modified Zhou does not teach: 
wherein the sample injection part comprises a sample injection pad configured to absorb the sample, 
the sample injection pad is coupled to protrude from a surface of the plate-shaped material, and 
the sample injection pad is made of the same material as the plate-shaped material.
In the analogous art of paper-based sensors for determining a concentration of biological materials in fluids, Hong teaches a paper-based sensor with segmented zones (Hong; [0018], [0034]).
Specifically, Hong teaches where a paper sensor device 200 can include a filter membrane layer 212 (Hong; [0035], Figure 5). It is further stated by [0039] of Hong that the filter membrane layer 212 can have a separation membrane 217, where the filter membrane 217 can have a partial separation membrane and partial “other materials” (i.e. paper) to enable the controlled flow of the test sample. 
It would have been obvious to one skilled in the art to modify the deposit site of modified Zhou such that it includes the separation membrane taught by Hong because Hong teaches that the filter membrane can enable the controlled flow of the test sample (Hong; [0039]). 
It is understood that the addition of the filter membrane of Hong will be placed on the substrate of modified Zhou, where the membrane would protrude from a surface of the substrate. Further, it is understood from [0039] of Hong that the filter membrane can be paper, which is the same material as the substrate of modified Zhou. 

Response to Arguments
Due to amendments to the claims, recitation that “a plate-shaped material which is coated with a hydrophobic wax except for” and bringing a limitation from claim 5 into claim 1, the rejections in view of Zhou (US-2015/0367341-A1), Govindasamy (WO-2015/181790-A1), and Cooney (US-2014/0287954-A1) under 35 USC 103 have been modified to address this amendment.
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Applicant argues that Zhou requires manufacturing by passing a wax-patterned paper through a series of successively hotter nip rollers that is different from the claimed method. Applicant further states that to arrive at the presently claimed product, one would have to change the production process of Zhou, impermissibly altering the basic principle of operation of the primary device. Applicant notes that the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, where the product can only be defined by the process steps by which the product is made or where the manufacturing processing steps would be expected to impart distinctive structural characteristics to the final product. 
Applicant is alleging that there is a difference between the method of Zhou and the limitations of claim 1, however no evidence has been provided that there is a difference between the products produced by Zhou and the claims. It is understood that Zhou is directed to a porous substrate that has melted wax deposited on it, which has the same structure as the claimed invention which is a material that is coated with a hydrophobic wax. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796